Citation Nr: 0728721	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  00-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, wherein the RO continued a 30 
percent disability evaluation assigned to the service-
connected PTSD.  The veteran timely appealed the September 
2001 rating action to the Board. 

In September 2006, the Board granted the veteran's motion to 
advance his case on the docket.  That same month, the Board 
remanded the veteran's increased evaluation claim to the RO 
for additional development.  The requested development has 
been complete and the case has returned to the Board for 
appellate review. 


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than definite social and industrial impairment and occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code, 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

In this case, in a post-adjudication October 2006 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his increased evaluation 
claim for service-connected PTSD, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
submit or identify any additional evidence in support of his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Although the RO's October 2006 letter was issued after an 
initial adjudication of the increased evaluation claim in 
September 2001, any notice deficiency was cured claim was 
readjudicated in a June 2007 supplemental statement of the 
case.  Moreover, it is pertinent to note that the evidence 
does not show, nor does the veteran or his representative 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

While the veteran was not provided notice as to effective 
dates until an August 2006 letter, any deficiencies in the 
timing or content of this notice were nonprejudicial because 
a timing deficiency or absence of VCAA notice on a rating or 
effective date is generally not prejudicial to a claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112, (2007).  

Regarding VA's duty to assist the appellant with his 
increased evaluation claim, post-service VA and private 
examination and clinical treatment reports, and statements, 
prepared by the veteran, have been associated with the claims 
files.  In addition, in September 2006, the Board remanded 
the instant claim to the RO for additional development to 
include, but not limited to, scheduling the appellant for a 
VA examination to determine the current severity of his PTSD.  
VA performed this examination in May 2007.  A copy of the 
examination report has been associated with the claims files. 
In addition, the veteran was examined by VA in August 2006 
for the purpose of determining the current severity of any 
currently present asbestosis.  There is no evidence or 
contention that the asbestosis has changed since that 
examination.

II.  Relevant Laws and Regulations

Increased Evaluation-general criteria

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. §§ 3.102, 4.3.





Psychiatric Criteria

Under the Diagnostic Code 9411-the code for rating PTSD- a 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See, 38 C.F.R. § 4.132, Diagnostic Code 9411 (2006).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to self or others, intermittent inability to perform 
daily living activities, disorientation to time or place, or 
memory loss.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994).

III.  Analysis

After a longitudinal review of extensive private and VA 
treatment and examination reports, dated from 1997 to 2007, 
the Board finds that an increased evaluation in excess of 30 
percent for service-connected PTSD is not warranted.  In 
reaching the foregoing conclusion, the Board observes that 
pertinent medical evidence includes clinical findings 
associated with the service-connected PTSD, such as sleep 
disturbance, nightmares, irritability, avoidance, and 
hypervigilance as set out in a June 2001 VA PTSD examination 
report.  That same examination report also revealed that upon 
mental status evaluation, the veteran was alert and oriented 
times four, exhibited normal speech, and denied having 
suicidal and homicidal ideation and hallucinations.  Thought 
processes were normal.  Other psychiatric-based findings were 
also considered essentially normal.  The examiner described 
the veteran's PTSD as being of the same severity as when the 
appellant was previously examined by VA in 1999 (see, June 
2001 VA PTSD examination report).  

The June 2001 clinical findings were essentially to similar 
to those exhibited during a May 2007 VA examination.  The 
veteran's principal complaint was sleep disturbance, i.e. 
difficulty falling and staying asleep.  He indicated that he 
had experienced decrease in irritability and hypervigilance, 
i.e. occurring once a month.  Indeed, the veteran stated that 
his hypervigilance and exaggerated startle response "were 
never really a problem."  

The VA examiner in May 2007 concluded that the veteran's PTSD 
symptoms had no pronounced impact on either his occupational 
or social functioning (see, May 2007 VA PTSD examination 
report).  In fact, both the June 2001 and May 2007 VA 
examination reports reflect that the veteran was married to 
his spouse-who has since expired-for over forty years, had a 
good relationship with his son and one niece, had a few close 
friends, and enjoyed gardening (see, June 2001 and May 2007 
VA examination reports). 

At the close of the June 2001 and May 2007 examinations, the 
respective VA examiner's assigned GAF ratings of 60 (see, 
June 2001 and May 2007 VA examination reports)  A GAF score 
of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning. See the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL 427-9 (4th ed. 1994) (DSM IV).  

The clinical findings noted above reflect that the veteran's 
service-connected PTSD is not productive of more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task.  Thus, and 
for the foregoing reasons, an increased evaluation for the 
service-connected PTSD greater than 30 percent is not 
warranted.

In rendering this determination the Board has considered all 
pertinent sections of 
38 C.F.R. Parts 3 and 4 as required by the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board, however, 
finds no basis, which supports a higher rating. The evidence 
does not reflect that the degree of impairment resulting from 
the PTSD more nearly approximate the criteria for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7.  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (2006).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, supra.

IV.  Extraschedular Evaluation

Finally, the evidence does not reflect that service-connected 
PTSD caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.   Indeed, during a May 2007 VA 
examination, the veteran related that he had continuously 
worked as a delivery truck driver from service discharge 
until he retired (see, May 2007 VA examination report).  
Hence, assignment of an extra- schedular evaluation under 38 
C.F.R. § 3.321 (2006) is not warranted.


ORDER

An increased evaluation for PTSD is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


